DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiss (US 2006/0054494).
With respect to claim 1, Reiss discloses a film-forming device for forming a film on a substrate by physical vapor deposition (i.e. sputtering) (abstract; para 0015), wherein figs. 1-2 depict the film forming device [10] comprises a chamber body [12],[14], a substrate nest (i.e. support) [58] configured to support a substrate [34] within the chamber body [12],[14], a carrier (i.e. moving device) [44] configured to move the support [58] and a center of the substrate [34] on a linear path in a horizontal plane via rectilinear motion by linear drive [60], an aperture plate (i.e. shield) [72] with a rectangular aperture (i.e. slit) [70] formed therein disposed above an area where the substrate [34] is moved via moving device [44], wherein the slit [70] extends both in a direction perpendicular a movement direction of the substrate [34] with moving device [44] and symmetrically to an axis [41] (through which a vertical plane extends left and 

    PNG
    media_image1.png
    377
    1027
    media_image1.png
    Greyscale

With respect to claim 2, Reiss further discloses power supplies connected to each of the first and second targets [28],[36] (para 0024), wherein a control means controls an application of voltage from the power supplies to the first and second targets [28],[36] to simultaneously activate (i.e. sputter) the first and second targets [28],[36] to eject target material (para 0024-0025).
With respect to claim 4, Reiss further depicts in figs. 1-2 a distance between centers (represented by [32a],[38a]) of the respective first and second targets [28],[36], and a width (i.e. diameter) of the substrate [34] is equal about the substrate [34] since the substrate [34] is circular (and thus includes in the direction perpendicular to the movement direction), thus the distance between targets [28],[36] is greater than a width of the substrate [34] in the direction perpendicular to the movement direction. The cropped figure below of fig. 1 serves to clarify the distance being greater than a width of the substrate [34].

    PNG
    media_image2.png
    326
    429
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s Remarks on p. 4-9 filed 12/27/2021 are addressed below.

102 Rejections
On p. 6-8, Applicant argues that Reiss does not teach the limitations of 1) ‘to arrange the first and second targets symmetrically with respect to each other to the vertical plane including the linear path’ and 2) ‘the vertical plane is between the first target and the second target in a plan view’ as required by amended claim 1.
The Examiner respectfully disagrees. For 1), Reiss depicts in fig. 1 the first and second targets [28],[36] arranged symmetrically about confocal axis [41] (which represents a line through which the vertical plane extends left and right), thus the first and second targets [28],[36] are arranged symmetrically with respect to each other with respect to the vertical plane that extends in the linear path of the movement direction as shown in the cropped figures above in the rejection of claim 1. Reiss also depicts in figs. 1-2 the vertical plane passes through (and therefore includes) the linear path (e.g. 

    PNG
    media_image3.png
    387
    519
    media_image3.png
    Greyscale

Thus Reiss teaches the limitations of 1) and 2) required by claim 1.
All other arguments on p. 9 to claims 2 and 4 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794